Title: To Thomas Jefferson from Edmund Bacon, 19 March 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir, 
                     Monticello 19th March 08.
                  
                  I received by the Last maile several hundred small Ciants. which I think are Called Privey for makeing hedges. I suppose some Person sent them by the stage without Your noing it, and as I have no directions whare to plant them I send to you for directions  whare to be planted,
                  I have them Burried in the Ground at present. We are Going on with the Garden I have 430 feet. nearly done. (I have sowed the field we Got of Mr. Craven in oats I shall be Prepared with two seperate Inclosures for your sheep—
                  I have Got Your horse in fine auder. You directed Sir I should send the waggon With Mr. Chisholm to bedford in Febuary But Mr. Chisholm did not Go and I Considerd as he was not ready to Go to bedford. it was not woth while to send the waggon as Mr. Chisholm said it was to haul for him. And I have thought it best to let You no of the waggons not Going as Purhaps You would wish me to send the load it was to Cary (without waiteing any longer for Mr. Chisholm) I am informed the wirk man in bedford is in want of more nails which I dont no whither you would wish me to send. or for Mr. Griffin to send for them
                  I sent to bedford By Jerry 700 Pounds of nails last yeare I am Sir your Ob.
                  
                     E . Bacon 
                     
                  
               